Citation Nr: 1412192	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-39 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to March 1966, and from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in the Veteran's submission for his claim for bilateral hearing loss to be reopened the Veteran specifically used the verbiage "I request my claim be reopen for bilateral hearing loss due to clear and unmistakable error."  The submission by the Veteran does not specifically allege what error was made, nor does the Veteran specify which prior rating decision made the potential error.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding that any claim of clear and unmistakable error (CUE) must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  Therefore, the RO correctly interpreted the submission as a claim to reopen and not a claim for clear and unmistakable error.      

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  On VA audiological testing, the Veteran's hearing acuity level was Level II in May 2009, and Level II in December 2010 in the Veteran's right ear.

2.  On VA audiological testing, the Veteran's hearing acuity level was Level II in May 2009, and Level I in December 2010 in the Veteran's left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in July 2009, which granted service-connection for bilateral hearing loss at 0 percent.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA Audio exams were conducted in May 2009, and December 2010.  38 C.F.R. § 3.159(c)(4).  At the VA audio exams the examiners reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's bilateral hearing loss, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Legal Criteria

The Veteran is service-connected for bilateral hearing loss under Diagnostic Code 6100 which is currently evaluated at a noncompensable rating.  The Veteran was granted service-connection in a July 2009 rating decision.  The Veteran seeks an increased initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The Veteran underwent a VA Audio examination in May 2009.  The Veteran stated that he had problems hearing and understanding speech since 1984.  The Veteran reported that he has difficulty hearing in the presence of background noise and has problems hearing the phone and television.  The Veteran started wearing hearing aids about six months prior to the examination.  The Veteran stated that he had substantial noise exposure from tanks, and weapons in the Army and National Guard.  The audio results of the diagnostic test showed that the Veteran had right ear hearing of 25, 40, 70, 60 (average of 49) decibels at 1000, 2000, 3000, 4000 Hertz, and left ear hearing of 25, 40, 75, 70 (average of 52) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech recognition score was 92% in his right ear and 90% in his left ear.  The examiner in the diagnosis portion of the exam stated that the Veteran exhibits mild to severe hearing loss bilaterally, and that the Veteran's acoustic trauma was more likely than not related to the Veteran's experience in service.

In December 2010 the Veteran underwent a VA Audio exam for increase.  The audio results of the diagnostic test showed that the Veteran had right ear hearing of 30, 45, 80, 75 (average of 58) decibels at 1000, 2000, 3000, 4000 Hertz, and left ear hearing of 25, 45, 80, 75 (average of 54) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech recognition score was 92% in his right ear and 94% in his left ear. The examiner stated that the Veteran's condition has no significant effect on his usual daily activities or occupation.

Based on the evidence from the May 2009 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment and the left ear to be a Level II impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

Based on the evidence from the December 2010 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level II impairment and the left ear to be a Level II impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he currently receives.  Specifically the Board considers, the Veteran's claims that he has difficulty hearing the telephone, television, and has hearing difficulty whenever there is background noise.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, his assertion that he has trouble bilaterally, is corroborated by the results of his audiogram testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran is not competent to state what the appropriate disability rating he should receive for his hearing impairment is, or that his hearing loss meets the criteria for a VA hearing loss disability, as this is determined via audiometric evaluation. 

The Board relies on the competent evidence concerning the nature and extent of the Veteran's hearing impairment (to include audiometric evaluations) which has been provided by medical personnel who examined him during the current appeal and who has rendered pertinent observations in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are therefore found to be more probative.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected hearing loss. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of hearing loss, and problems with speech recognition, are adequately contemplated by the rating criteria under Diagnostic Code 6100.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for hearing loss is not necessary.

Finally, consideration of a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  The Veteran's prior claim of TDIU was previously adjudicated and granted in a September 2001 RO rating decision.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


